DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the format of the specification does not comply with current U.S. practice.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 
Claim Objections
Claims 4-13 and 17-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-13 and 17-18 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 8, it is not clear exactly what is defined as “a guide device” and how this device is related/linked to the hinge to displace the linear guide.  Further, “for displacing the linear guide” is confusing because it is not clear whether the guide device is displacing the linear guide entirely (two guide elements as a whole) or displacing one of the elements to interact with the other element.
In claim 2, line 3, it is not clear exactly what “a pivot bearing” is referring to and how it is related/linked to other element of the hinge.  There is no clear connection between the pivot bearing and the hinge.
In claim 3, line 3, “the first securing part” lacks proper antecedent basis.
	Method claim 14-16 merely recite certain components of a hinge with no active, positive steps delimiting how a method is actually practiced.  It is not clear exactly what subject matter these claims encompass without any active, positive steps. 
	In claim 15, lines 3, 4, and 6, “the first securing element”, “the securing elements” and “the second securing element” lack proper antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE ‘729 (DE 3807729 A1).
Regarding claim 1, DE ‘729 teaches a hinge (figs. 1-2) having two securing parts (8, 7) pivotably connected by means of a connecting assembly (9, 11, 19, 17, 15); one guide element (15, 10) disposed on each of the securing parts (8, 7) and said elements interact in order to form a linear guide(see [0022] of Patent Translate),  and the hinge comprising a guide device (hinge arm 15) implemented for displacing the linear guide depending on the pivot position of the securing parts relative to each other (lines 6-7 of [0022], Patent Translate).
As to claim 2, a pivot bearing (19) of the hinge is disposed linearly displaceably depending on the pivot position of the securing parts relative to each other.
As to claim 3, the first securing part (8) is directly or indirectly and pivotably connected to the first linear guide element (15) disposed thereon.

As to claim 15, the pivot bearing (19) is disposed on the first securing part (8), that when pivoting the securing elements (8, 7) so as lead to a flat alignment of the furniture parts (2, 1, fig. 2), the spacing (5, fig. 1) between the pivot bearing (19) and the second securing element (7) is increased (fig. 2), and that when pivoting the securing elements so as to lead to a smaller angle between the furniture parts (2, 1), the spacing between the pivot bearing (19) and the second securing element (7) is decreased (e.g., movement from position shown in fig. 2 to a closed position shown in fig. 1). 
As to claim 16, when the hinge is installed, the pivot bearing (19) is displaced parallel to a surface of a second furniture part (1) on which the second securing part (7) is secured (pivot bearing 19 being displaced in a direction parallel to at least the outer surface of second furniture part 1, see left side surface of figs. 1 and 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:

2,249,403 (Stollsteimer) shows a hinge having a guide element mounted on each hinge leaf to hold a closure in an open/closed position.
5,535,482 (Grabber) shows a wide angle hinge having a slidable hinge arm can a pull mechanism to enable the hinge to open 180 degrees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	cm
July 12, 2021